Citation Nr: 0809268	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2007).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  He died in January 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

In August 2006, the appellant appeared at a VA Travel Board 
hearing before an Acting Veterans Law Judge who is no longer 
employed by the Board.  In February 2008, she was notified of 
her right to an additional hearing and provided with options 
for another hearing.  To date, however, she has not responded 
to this letter.  Accordingly, the Board will proceed with 
this case.

The claims on appeal were initially denied by the Board in a 
October 2006 decision.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in November 2007, the veteran and the Secretary 
of Veterans Appeals (Secretary) filed a Joint Motion for 
Remand.  This motion was granted in a November 2007 Court 
order, and the case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the November 2007 Joint Motion, the appellant and the 
Secretary (herein "the parties") cited to deficiencies in 
an October 2005 VA medical opinion that had served as a basis 
for the Board's denial of the appellant's claim of service 
connection for the cause of the veteran's death.  The parties 
noted that there was no indication that the VA doctor who had 
provided the October 2005 opinion had reviewed the veteran's 
medical records.  Moreover, the parties cited to the absence 
of a discussion of more favorable medical opinions from Mark 
B. Eisenberg, M.D., and Aruna Gupta, M.D., as well as 
treatise evidence submitted in support of the appellant's 
claim.  Given these concerns, the Board finds it necessary 
that a further, and more detailed, medical opinion be 
obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Upon a further review of the claims file, the Board notes 
that the appellant received proper notification under the 
Veterans Claims Assistance Act of 2000 (VCAA) as to the claim 
of service connection for the cause of the veteran's death in 
a September 2003 letter.  See 38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007) (a proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide; and must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim).  This 
letter, however, did not address the 38 U.S.C.A. § 1318 
claim, which concerns an entirely different law and 
regulation.  The absence of such VCAA notification 
constitutes a procedural defect requiring correction on 
remand.  38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claims of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to DIC under 
38 U.S.C.A. § 1318.  In terms of 
38 U.S.C.A. §§ 1310 and 1318 and 
38 C.F.R. §§ 3.22 and 3.312, the letter 
must inform the appellant about the 
information and evidence that is 
necessary to substantiate the claims, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The appellant should also be notified 
that, in cases where service connection 
is granted, both a disability evaluation 
and an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran's claims file 
should be made available to an 
appropriate VA doctor to determine the 
nature and etiology of the diseases that 
contributed to cause his death.  In this 
regard, the Board notes that the 
veteran's death certificate lists 
cardiorespiratory arrest as the immediate 
cause of death, due to or as a 
consequence of recurrent glioblastoma 
multiforme of the brain.   

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that either listed 
disorder was etiologically related to the 
veteran's active duty service.  In 
reaching this opinion, it is imperative 
that the doctor discuss the probative 
value of the favorable medical opinions 
of Dr. Eisenberg and Dr. Gupta, which 
suggest a causal relationship between 
glioblastoma multiforme and herbicide 
exposure in Vietnam.  The doctor should 
also discuss all treatise evidence in the 
claims file in rendering his or her 
opinion.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. 
§ 1318 should be readjudicated.  If the 
determination of either claim remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



